Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED CORRESPONDENCE

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nick Stabler on 1/6/22.

1.	(Currently amended) An apparatus comprising:
a communication device configured to: 
receive a transaction authorization request message generated from an integrated circuit payment card via a payment network, the transaction authorization request message comprising a time-varying dynamic security code of a payment account designated to the integrated circuit payment card; and
a processor configured to 
payment network processing computer, cryptographic inputs used to generate the time-varying dynamic security code from a database based on an account number of the transaction authorization request,
generate, via the payment network processing computer, a parallel time-varying dynamic security code based on the identified cryptographic inputs,  
verify, via the payment network processing computer, whether or not the time-varying dynamic security code is valid based on the generated parallel time-varying dynamic security code, 
modify, via the payment network processing computer, the transaction authorization request message to include a verification indicator in a field thereof which indicates whether or not the time-varying dynamic security code is verified as valid, and
transmit the modified transaction authorization request message including the verification indicator from the payment network processing computer to an issuer system of the account number via the payment network. 

8.	(Currently amended) A method comprising:
receiving a transaction authorization request via a payment network, the transaction authorization request message generated from an integrated circuit payment card comprising a time-varying dynamic security code of a payment account of the integrated payment circuit card; 
identifying, via a payment network processing computer, cryptographic inputs used to generate the time-varying dynamic security code from a database based on an account number of the transaction authorization request; 
generating, via the payment network processing computer, a parallel time-varying dynamic security code based on the identified cryptographic inputs; 
verifying, via the payment network processing computer, whether or not the time-varying dynamic security code is valid based on the generated parallel time-varying dynamic security code; 
modifying, via the payment network processing computer, the transaction authorization request message to include a verification indicator in a field thereof which indicates whether or not the time-varying dynamic security code is verified as valid; and
payment network processing computer to an issuer system of the account number via the payment network. 


15.	(Currently amended) A non-transitory computer-readable medium comprising instructions which when executed by a processor cause a computer to perform a method comprising:
receiving a transaction authorization request message generated from an integrated circuit payment card via a payment network, the transaction authorization request message comprising a time-varying dynamic security code of a payment account of the integrated circuit payment card; 
identifying, via a payment network processing computer, cryptographic inputs used to generate the time-varying dynamic security code from a database based on an account number of the transaction authorization request; 
generating, via the payment network processing computer, a parallel time-varying dynamic security code based on the identified cryptographic inputs; 
verifying, via the payment network processing computer, whether or not the time-varying dynamic security code is valid based on the generated parallel time-varying dynamic security code; and
modifying, via the payment network processing computer, the transaction authorization request message to include a verification indicator in a field thereof which indicates whether or not the time-varying dynamic security code is verified as valid; and
transmitting the modified transaction authorization request message including the verification indicator from the payment network processing computer to an issuer system of the account number via the payment network. 


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 


As cited by applicant, references US patent 8,919,643, and US patent publication 2012/0153028, teach payment cards with dynamic CVV codes.   However, as known in the art, it is the issuing bank that verifies and approves a payment card transaction, see, e.g. How Credit Card Transaction Processing Works: Steps, Fees & Participants.  Further, while the ‘028 publication at ¶57 discusses performing the dynamic verification at the clearing machine, as known in the art, the clearing machine is at the issuing bank rather than the payment network processor.
Another reference, US patent publication 2009/0063345, also discloses a dynamic card identifier (CID) that is transmitted for verification.  Paragraph 11 of the ‘345 publication discloses that the CID information is transmitted to a card authorization system as part of the information transmitted by the payment card network.  However, read in context of how credit card transaction processing works, a POSITA would understand the ‘345 disclosure to indicate that the card authorization system is part of the issuing bank, rather than the payment card network. 
  The examiner has been unable to find evidence of a teaching, suggestion, or motivation to move the CVV verification to the payment network processor or to modify, via the payment network processing computer, the transaction authorization request message to include a verification indicator in a field thereof which indicates whether or not the time-varying dynamic security code is verified as valid.  As known in the art, the payment network processor acts as a forwarder of information from the 

In addition to the above, the Examiner emphasizes the interrelation of the above distinguishing elements with the remainder of each respective claim element, and further notes that it is the interrelation that truly distinguishes Applicant's invention from the evidence at hand. Moreover, none of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.

It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING SHUI whose telephone number is (303)297-4247.  The examiner can normally be reached on 8:30-5 Pacific Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Ming Shui/
Primary Examiner, Art Unit 3684